Sed per Curiam.

(Bay, Johnson, Trezevant, and Brevard, Justices, absent, Guimke, J. and Watiks, J.)
It seems to have been the policy of the act, to require that mortgages con. ceruing real property should be recorded in one public office; and mortgages concerning personal property in another public office. The act, in making this distinction, seems to have had respect to the thing or subject mortgaged, and not to the interest or title of the mortgagor, in, or to the thing. In this case, the thing, or property mortgaged, was land. It was a house and lot in possession of the mortgagor. It appears that the mortgagor was not entitled to the absolute property : he had only a term for years in the land. But the quantity of interest, does not alter the case. *273It is not the quantity of interest, but the nature of the property, whether land, or personal estate, that must decide in which office the mortgage shall be recorded.
Ward, for the motion. Cheves, contra,
Decision of the district court affirmed.